Per Curiam. This is appellant’s fourth motion to withdraw his appeal from his death sentence. The first motion was denied because it was held to be equivocal. Greene v. State, 326 Ark. 179, 929 S.W.2d 157 (1996). The second motion was unequivocal and was remanded to the trial court for a determination of whether apellant Greene’s waiver was knowing and intelligent. Greene v. State, 326 Ark. 823, 933 S.W.2d 392 (1996). The matter was remanded a second time so that an evaluation could be conducted by State Hospital personnel and for further hearing to be held by the trial court. Greene v. State, 327 Ark. 511, 939 S.W.2d 834 (1997). The motion to withdraw the appeal was ultimately denied because appellant refused to cooperate in a competence examination and said that he would continue to refuse to do so. Greene v. State, 328 Ark. 218, 941 S.W.2d 428 (1997). A third motion to withdraw the appeal was denied by order entered June 17, 1997, and appellant’s counsel was directed to file the appellant’s brief by July 16, 1997. On July 14, 1997, appellant filed the instant pro se motion again asking to withdraw the appeal and seeking a writ of habeas corpus. Counsel for appellant subsequently obtained an extension of time to file the brief and filed a motion requesting instruction on whether to file the brief in light of appellant’s pro se motion. Appellant states that he is now willing to submit to the psychological examination which he refused before. The State urges this court to deny the pro se motion, asserting that appellant has forfeited his right to waive appeal by his failure to cooperate with this court’s past orders. The State also notes that the motion is pro se and argues that appellant is not entitled to be heard both pro se and by counsel.  We first deny that part of the motion seeking a writ of habeas corpus. Appellant offers no grounds for issuance of the writ.  The request to withdraw the appeal is also denied. The appellant’s brief is due for filing October 1, 1997. Motion denied.